Mandate of a Member (continuation)
Very well, since you do not wish to be quiet, I am going to give the floor to the group chairmen who have not yet spoken on this matter.
co-president of the UEN Group. - Mr President, on a point of order, I will not delay the proceedings for too long, but I wish to say that it was unfair of you not to call on the vice-chairman of the UEN Group, Mr Kamiński, who indicated that he wished to speak on the issue. Whether you would have agreed or disagreed with the point he wished to make is irrelevant. Other people were given the opportunity to speak and he should also have been given an opportunity to speak.
Some people in this House have a different opinion with regard to the interpretation put forward by the speakers before me and they should have been given an opportunity to have their views heard when other views were heard.
(Applause)
Mr Crowley, we could give the floor to any one of the 765 Members of this House to speak on this subject. I have given the floor to the group chairmen, and you have spoken on behalf of your group.
Mr President, I believe that, as group chairman, I have just as many rights as the others. Our fellow Member, Mr Cohn-Bendit, said that fascist and Stalinist intrigues should be condemned. Well, I believe that the main difficulty in this matter is precisely that of knowing whether Mr Geremek has been a party to the Stalinist intrigues, to this most appalling form of totalitarianism, and, if so, to what extent.
I note that the protection of Members' rights, which is no less important to us than it is to you, is, from your point of view, often flexible. When Mr Le Pen fell from grace at the end of an iniquitous procedure - after an absurd campaign incident - you cited national sovereignty as a defence. When one of our colleagues, Mr Ruiz Mateos, was prevented from taking an oath in Spain because legal action was being taken against him, you cited national sovereignty as a defence. When action was taken against me for my freedom of political expression, you refused to defend my immunity and you cited national sovereignty as a defence.
Hodie mihi, cras tibi, it is my turn today, and it will be yours tomorrow!
(Applause from the ITS Group)
This matter will be referred to the Conference of Presidents. It will be discussed tomorrow morning, and I believe that the great majority of the European Parliament has come out in favour of supporting Mr Geremek. Just the once will not hurt, since I am President, but I too would like to offer my full support.
(Applause from the left)